t c memo united_states tax_court earl l miller and nancy b miller petitioners v commissioner of internal revenue respondent docket no filed date james w childs for petitioners anita a gill for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the years and rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners' and federal income taxes in the amounts of dollar_figure and dollar_figure respectively the issue for decision is whether nancy b miller's writing activity constituted a trade_or_business during the years in issue findings_of_fact some of the facts have been stipulated and are so found petitioners are husband and wife they filed timely joint federal_income_tax returns for the years in issue at the time the petition was filed petitioners resided in akron ohio references to petitioner are to nancy b miller petitioner suffers from a condition known as arnold-chiari a neurological disorder which causes fatigue lack of muscle coordination and blurred vision she has been treated for these symptoms all of which are aggravated during times of stress since the 1970's she was diagnosed with this affliction in and underwent brain surgery for the condition in she has been receiving social_security disability benefits as a result of this illness since the early 1980's after graduating from the university of south florida with a bachelor's degree in psychology petitioner was employed for several years as a secretary and office manager for a travel agency in miami in she began working as a columnist for the west side leader in date she decided to become a freelance writer and since then all of her writing has been conducted on that basis petitioner's articles focus primarily on recreational travel and related subjects petitioner joined midwest travel writers association and the outdoor writers of america association in and respectively to become eligible for membership in outdoor writers of america association an individual must have at least published articles she is also a member of the outdoor writers of ohio these organizations provide various benefits to their members including networking opportunities and press passes that allow the holder access to certain events for free or at a reduced cost at the time of trial petitioner had written numerous articles and had been published in approximately three dozen publications petitioner was compensated for her writing on a per article basis the details of which are set forth in appendix i petitioner and her husband purchased a travel trailer in for dollar_figure they purchased a class c motor home the rv in for dollar_figure during the years in issue petitioners traveled on numerous occasions as set forth in appendix ii some of the trips involved either the travel trailer or the rv when traveling petitioner or her husband normally take photographs she owns various pieces of 35mm single lens reflex camera equipment that she uses in connection with her writing activity she does not carry all of her photographic equipment on all of her trips petitioner has amassed an inventory of big_number slides which she intends to market at some future point in time occasionally petitioner includes individual slides or photographs with articles submitted for publication some publishers pay a higher fee for articles that include photographs during petitioners attended the second annual seminar at sea the cruise from july to august the cruise was held aboard the royal princess princess cruise line's flagship the ship departed from southampton england sailed to ports in scandinavia and russia then returned to england as part of the cruise petitioners took ancillary land tours to st petersburg moscow and copenhagen following the cruise petitioners remained in england for two additional days touring london and bath the cruise was advertised as an educational seminar hosted by travel writing and photography experts carl and ann purcell mrs purcell was unable to attend and was replaced by bill pekela general manager of technical and professional services for the photographic division of nikon petitioners met with mr purcell and mr pekela informally at least twice a day to discuss style and technique over the 2-week course of the cruise there was a total of hours of formal instructions during the ancillary land tours petitioners took approximately photographs in a document prepared by petitioner and submitted to respondent prior to the issuance of the notice_of_deficiency petitioner indicated that the purpose for the cruise was to study and apply petitioners' knowledge in obtaining excellent photographic shots for future photography stock of european ports petitioner originally considered the cruise to be educational however she was not satisfied with the extent of formal instructions given during the cruise and subsequently decided that the cruise was more for research purposes than educational_purposes the total cost of the cruise including meals airfare and ancillary land tours was dollar_figure petitioner had published one article related to the cruise for which she was paid dollar_figure petitioner maintains detailed records of her expenditures the amounts of which are undisputed by respondent she maintains a separate log book and a separate bank account for her writing activity she pays for a majority of the expenses related to her writing activity via credit card the bills from which are usually paid from petitioners' personal joint checking account during petitioner did not reimburse her personal account with funds from her writing activity account petitioners consulted with an accountant in structuring their records and in categorizing various expenses for federal_income_tax purposes petitioner's father died in petitioner and her sister were the sole beneficiaries of their father's estate which was worth about dollar_figure million the following items of income were reported on petitioners' federal_income_tax returns for the years in issue wages interest_income incl tax-exempt int dividend income capital_gain loss social_security_benefits dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure petitioners began treating her writing activity as a trade_or_business in the income and expenses attributable to that activity from that year on were reported on a schedule c as of the date of trial petitioner's writing activity had not resulted in a profit for any year as reflected in the following table year net_loss total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure for the years in issue the income and expenses_incurred in connection with petitioner's writing activity were reported on schedules c as follows gross_receipts dollar_figure dollar_figure expenses advertising car truck depreciation legal prof office expense supplies travel meals other --- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure net_loss dollar_figure dollar_figure petitioners deducted percent of the expenses including depreciation attributable to the operation of their travel trailer in and percent of the expenses including depreciation attributable to the operation of their rv in approximately one-half of the expenses attributable to the cruise were deducted in petitioner characterized certain travel expenditures as business related depending upon whether she had spoken with any editors regarding her destination whether any interviews were scheduled or conducted during the trip and the amount of equipment she took along in her camera bag petitioner sometimes made the decision upon returning from the trip in the notice_of_deficiency sent to petitioners on date for each year in issue respondent disallowed the net losses reported on the schedules c attributable to petitioner's writing activity because it has not been established that petitioner's writing activity was a business entered into for profit because petitioners' federal_income_tax liability was increased as a result of the disallowance respondent increased the foreign_tax_credit claimed on petitioners' federal_income_tax return in an amendment to answer respondent further alleged that the deduction attributable to the cruise should be disallowed pursuant to sec_274 opinion in general sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the term trade_or_business is not precisely defined in the internal_revenue_code or the regulations promulgated thereunder however it is well established that in order for an activity to be considered a taxpayer's trade_or_business for purposes of sec_162 the activity must be conducted with continuity and regularity and the taxpayer's primary purpose for engaging in the activity must be for income or profit 480_us_23 we are satisfied that petitioner's writing activity was conducted with continuity and regularity during the years in issue nevertheless in order for an activity to be considered a trade_or_business within the meaning of sec_162 a taxpayer must conduct the activity with the requisite profit_motive or intent see commissioner v groetzinger supra consistent with the manner in which petitioners reported the income and expenses attributable to petitioner's writing activity on their federal_income_tax returns for the years in issue they argue that petitioner engaged in her writing activity with the intent to make a profit and therefore the activity constitutes a trade_or_business respondent argues that petitioner's writing activity does not constitute a trade_or_business because she did not engage in that activity with the requisite intent to profit consequently according to respondent petitioners are only entitled to deduct the expenses related to petitioner's writing activity as allowable under sec_183 the test of whether a taxpayer conducted an activity for profit is whether he or she entered into or continued the activity with an actual or honest objective of making a profit 94_tc_41 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs although a reasonable expectation of profit on taxpayer's part is not required the profit objective must be bona_fide as determined from a consideration of the surrounding facts and circumstances keanini v commissioner supra pincite dreicer v commissioner supra pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir 45_tc_261 affd 379_f2d_252 2d cir whether petitioner engaged in her writing activity with an actual and honest objective of realizing a profit must be redetermined year-to-year taking into account all of the relevant facts and circumstances golanty v commissioner supra pincite sec_1_183-2 and b income_tax regs more weight is given to objective facts than to petitioner's statement of her intent 72_tc_659 sec_1_183-2 income_tax regs the following factors which are nonexclusive should be considered in the determination of whether an activity is engaged in for profit the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation sec_1_183-2 income_tax regs no one factor is determinative in and of itself and our conclusion with respect to petitioner's profit_motive does not depend upon merely counting up those factors that suggest the presence of a profit_motive and comparing the number to those factors that indicate the opposite sec_1_183-2 income_tax regs taking into account the above factors and considering the facts and circumstances relating to petitioner's writing activity as discussed more fully below we are not persuaded that during the years in issue petitioner engaged in that activity with the intent to profit that is necessary to consider the writing activity a trade_or_business for purposes of sec_162 the activity did generate income however not all income producing activities constitute trades_or_businesses within the meaning of sec_162 cf commissioner v groetzinger supra pincite in each year in issue the great majority of expense deductions attributable to petitioner's writing activity were related to travel we are particularly influenced by petitioner's failure to consider whether the income that could be generated by a particular trip would be in excess of the expenses related to the trip in fact the income-producing potential of a particular trip seemed to be of little concern to petitioner it appears that petitioner would first decide upon a destination and spend whatever was necessary to travel there regardless of the amount of income that she could objectively expect to earn from the sale of articles resulting from the trip this is obvious during the years in issue from the relatively small amount of income that petitioner received on a per-article basis for example in and petitioner traveled to las vegas deducting expenses of dollar_figure and dollar_figure respectively even though she sold three articles that resulted from the trips she recovered less than one-third of the expenses deducted similar circumstances occurred regarding petitioner's travels to miami milwaukee and disney world with few exceptions petitioner did not sell an article that generated more income than the expenses attributable to the related trip furthermore the decision to deduct the expenses of a particular trip was sometimes made after the fact for example petitioners took a trip to disney world in for which they incurred expenses of dollar_figure although petitioner had not planned on writing any articles about disney world or contacted any editors prior to the trip upon returning home she decided that the expenses of the trip should be deducted in connection with her writing activity because she had taken photos and interviewed various people petitioners enjoyed traveling and did so frequently the recreational aspects of their travel are apparent given many of their destinations the personal or recreational aspects of an activity cannot be ignored in considering a taxpayer's profit_motive sec_1_183-2 income_tax regs the fact that the taxpayer enjoys his or her work does not necessarily indicate the absence of an intent to profit however where the possibility for profit is small given all the other factors and the possibility for gratification is substantial it is clear that the latter possibility constitutes the primary motivation for the activity smith v commissioner tcmemo_1997_503 citing burger v commissioner t c memo weighing the personal pleasures derived from petitioner's travels against the profit potential that could result we are satisfied that the writing activity was conducted more for the purpose of subsidizing the costs of the trips than for profit our conclusion on the point is further supported by the history of losses_incurred by petitioner since her writing activity began see sec_1_183-2 income_tax regs w here losses continue to be sustained beyond the period which customarily is necessary to bring the operation to profitable status such continued losses if not explainable may be indicative that the activity is not being engaged in for profit sec_1_183-2 income_tax regs during the years in issue petitioners deducted dollar_figure of losses attributable to petitioner's writing activity the magnitude of the activity's losses in comparison with its revenues is an indication that petitioner did not have a profit_motive with respect to the activity smith v commissioner supra burger v commissioner supra petitioners contend that the losses are startup losses we recognize that losses in the early years of a business are not necessarily inconsistent with a profit_motive however the taxpayer must demonstrate that enough profits will be earned in the future to cover the losses in the startup years golanty v commissioner t c pincite petitioners deducted losses totaling dollar_figure over the first 6-year period of the activity as of the date of trial with few exceptions petitioner had not earned enough from an article to cover the cost of the related trip we are not convinced that petitioner will ultimately be able to recover losses from prior years because petitioner's writing activity was not an activity engaged in for profit the activity cannot be considered a trade_or_business for purposes of sec_162 therefore she is only entitled to deduct the expenses_incurred in that activity in accordance with sec_183 it follows and we hold that respondent's determination in this regard is sustained in view of the foregoing we need not consider whether the provisions of sec_274 prohibit petitioners from deducting the expenses related to the cruise in closing we note that our conclusion in this case is limited to the years before us sec_1_183-2 and b income_tax regs we also note that petitioner considers herself a professional writer and is rightfully proud of her various publication credits to the extent that petitioner is paid for the articles accepted for publication her characterization of herself as a professional writer is appropriate and nothing in this opinion should be interpreted as suggesting otherwise our focus upon petitioner's writing activity as a trade_or_business has been in the context of federal income_taxation and should be so limited based on the foregoing decision will be entered for respondent appendix i publisher --- akron beacon camping today camping today article1 wakc - kill fee cruise ships take travelers find ohio's field planning your natl focus focus biking basics experience ohio focus focus exercise classes focus skiing offers focus cruises are travel fascination leader leader double your pleas leader anchors aweigh leader learn to ski metro park rpt leader leader chilli open leader cruises are for leader metro park rpt fairlawn parks leader leader discover ohio's leader rv show packed ohio o-o-d campers must the 5ws of car ohio o-o-d ohio o-o-d kids can be ohio o-o-d gifts for outdoor ohio o-o-d hints for buying winter camping ohio o-o-d ohio o-o-d sleeping bags date income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure titles were taken from exhibit 13-m article derby city - brim roman around las vegas seeks miami is a jungle survival hints increasing power camping word hitting the trail seniors enjoy malabar farm metroparks accom lake farmpark metro seeks levy summit co metro rvs what's hot uv or not uv malabar farm rent-a-camp quality hunting christmas gifts snowshoes snowshoes press kit first aid kits binoculars natl tour akron much more chadwick inn lake farmpark museum of family petit center milwaukee great publisher akron beacon akron beacon akron beacon akron beacon camping today camping today falcon focus focus focus focus focus focus focus ohio o-o-d ohio o-o-d ohio o-o-d ohio o-o-d ohio o-o-d ohio o-o-d ohio o-o-d ohio o-o-d simon sign winnebago winnebago winnebago woodall's woodall's woodall's woodall's woodall's woodall's date income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure plus dollar_figure for an attached photo appendix ii - trips for which deductions were not claimed on a schedule c date destination sag harbor new york utica new york miami florida deduction n a n a n a - trips for which deductions were claimed on a schedule c - trips for which deductions were not claimed on a schedule c date date date deduction destination dollar_figure miami dollar_figure las vegas dollar_figure mt gilead dollar_figure pierlon campground dollar_figure portland oregon owaa dollar_figure ncha campvention dollar_figure cruise dollar_figure mansfield dollar_figure springfield dollar_figure louisville ohio punderson state park dollar_figure louisville rvia trade_show dollar_figure deduction destination cedar rapids iowa new jersey baylor beach brewster loudonville suffern new york medina ohio pierlon camp put-in-bay ohio utica new york n a n a n a n a n a n a n a n a deduction destination dollar_figure miami dollar_figure las vegas dollar_figure loudonville dollar_figure orlando dollar_figure toledo maumee dollar_figure blue rock ohio dollar_figure montville ohio dollar_figure boston mass dollar_figure milwaukee louisville rvia trade_show dollar_figure milwaukee dollar_figure - trips for which deductions were claimed on a schedule c
